Citation Nr: 0807501	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-26 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a lumbosacral spine 
disorder.

3.  Entitlement to service connection for hepatitis C.  

4.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1968 to January 
1970  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, regional 
office (RO).    

The claim for service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A chronic cervical spine disorder was not present until 
many years after service and there is no competent evidence 
that the veteran's current disorder is related to service.  

2.  A chronic low back disorder for which disability 
compensation may be paid was not present until many years 
after service and there is no competent evidence that the 
veteran's current low back disorder is related to service.  

3.  Hepatitis C was not present during service, and the 
currently diagnosed hepatitis C did not develop as a result 
of any incident during service.


CONCLUSIONS OF LAW

1.  A chronic cervical spine disorder was not incurred in or 
aggravated by service, and arthritis of the cervical spine 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.655 (2007).  

2.  A low back disorder was not incurred in or aggravated by 
service, and arthritis of the lumbar spine may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2007).  

3.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter;  Duty to Assist and Notify

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in September 2001, February 2002, January 2004 and 
April 2006 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  The veteran's initial duty-to-assist letter was 
provided before the adjudication of his claim.  In addition, 
the letters specifically informed the veteran that he should 
submit any additional evidence that he had in his possession.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records have been obtained.  The veteran's 
post-service treatment records have also been obtained.  The 
veteran has had a hearing.  He was afforded VA disability 
evaluation examinations.  Records have been obtained from the 
Social Security Administration.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

The Board notes that the veteran's claims had all been 
previously denied.  The claim for a low back disorder was 
denied by the RO in March 1971 and June 1971.  In April 2002, 
the RO denied service connection for hepatitis C, and also 
confirmed the denial of service connection for the cervical 
spine and the low back injury.  The veteran did not appeal 
those decisions and they became final.  Subsequently, the RO 
reopened the claims.  The Board concurs with the decision to 
reopen.  In this regard, the claim for service connection for 
a back disorder was originally denied because the disorder 
was congenital.  The veteran has now presented new and 
material evidence in the form of medical records pertaining 
to additional non-congenital back disabilities.  Regarding 
the claim for service connection for a cervical spine 
disorder, the Board finds that there was no prior de novo 
denial of the claim.  The decision of April 2002 should not 
have applied to new and material evidence standard.  The only 
prior denials had been for a low back disorder.  Accordingly, 
the Board will consider that claim for the cervical spine on 
a de novo basis.  Finally, the Board finds that the claim for 
service connection for hepatitis C has been properly reopened 
as the veteran has presented multiple additional medical 
records pertaining to his hepatitis C.  Accordingly, the 
issues have been phrased without regard to the prior denials.  

I.  Entitlement To Service Connection For A Cervical Spine 
Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that he sustained an injury to his neck 
in service when he was slammed to the floor by another 
serviceman.  

The veteran's service medical records are negative for any 
references to complaints, findings or diagnoses of a cervical 
spine disorder.  The report of a medical history given by the 
veteran in August 1969 for the purpose of his separation 
shows that he reported having low back pain, but there was no 
mention of a problem with his neck or cervical spine.  The 
report of a separation examination conducted in January 1970 
shows that the neck was normal.  Clinical evaluation of the 
spine was also normal.  

A June 1970 VA examination report notes that the veteran 
complained of lumbar pain, as well as pain in his cervical 
muscles when bending over.  However, the report contains no 
abnormal examination findings pertaining to the cervical 
spine, and the only diagnosis pertained to the lumbar spine.  
Similarly, the report of a medical examination conducted for 
the VA in January 1971 is likewise negative for any 
references to problems with the cervical spine.  On the 
contrary, the report notes that the veteran's neck moved in a 
complete uninhibited manner in all directions.  

The earliest subsequent post service medical records 
pertaining to chronic neck problems are from many years after 
service and do not contain any indication that the cervical 
spine problems are related to service.  On the contrary, the 
records indicate that the onset of the cervical spine 
problems was many years after service.  A VA treatment record 
dated in June 1990 reflects that the veteran reported that he 
had woken up the day before with a stiff neck.  There was no 
mention of it being related to service many years earlier.  A 
private treatment record dated in February 1994 shows that 
the veteran reported having pain on the left side of his 
neck.  The examiner concluded that the cervical deterioration 
was either secondary to aging or injury, but noted that the 
veteran did not remember ever having any injury to his neck.  
The Board notes that this contradicts the veteran's current 
account of sustaining an injury in service.  

In addition, the Board notes that in his claim dated in 
January 2000, the veteran reported that the date of onset of 
his neck problems was in 1988.  

After considering all of the evidence of record, the Board 
finds that there is no evidence that the veteran currently 
has a cervical spine disorder which is related to service.  
The service medical records are negative, and the post 
service treatment records reflect that the current cervical 
spine problems are unrelated to service.  There is no 
competent evidence that the veteran's current cervical spine 
disorder is related to service.  Accordingly, the Board 
concludes that a cervical spine disorder was not incurred in 
or aggravated by service, and arthritis of the spine may not 
be presumed to have been incurred in service.  

II.  Entitlement To Service Connection For A Lumbosacral 
Spine Disorder.

The veteran contends that he sustained a back injury in 
service when he was slammed to the ground by another 
serviceman 

The veteran's service medical records are negative for 
references to an injury due to be slammed to the ground, but 
they do show some complaints of back pains.  

The report of a VA examination conducted in June 1970 shows 
that he was diagnosed as having a chronic lumbar strain based 
on history alone.  A subsequent orthopedic examination 
conducted at the request of the VA in January 1971 reflects 
that the only diagnosis was congenital abnormality of the 
spine consisting of a left lumbar mild curve, and a right 
lumbar mild upper curve, which produced some mechanical 
abnormality in the function of the lumbosacral area.  The 
examiner concluded that the veteran did not need any form of 
treatment, and there was no limitation or discomfort present.  
The Board notes that congenital or developmental defects, 
refractive errors of the eye, personality disorders and 
mental deficiency are not diseases or injuries within the 
meaning of applicable legislation pertaining to disability 
compensation.  See 38 C.F.R. § 3.303(c).  

The earliest subsequent post service medical records 
pertaining to back problems are from many years after 
service.  The Board notes that the only medical opinion 
regarding whether the veteran's current problems are related 
to service weighs against the claim.  The report of a VA 
spine examination conducted in May 2007 reflects that the 
examiner took a history from the veteran, reviewed the claims 
file, and conducted a physical examination.  The impression 
was lumbar scoliosis with degenerative disc disease.  The 
examiner stated that:

He has mild scoliosis which was noted to exist in 
service.  There was mention of his lower back being 
injured when he was slammed to the ground but 
service medical records were said to be negative 
for this event.  There was also reported to be a 
history of back injury when wrestling a friend 5 
years prior to enlistment.  He was evaluated in 
1971 and congenital abnormality of the spine noted 
after x-rays revealed moderate lumbar scoliosis.  I 
have no records from between 1971 to 2000 to 
establish chronicity and continuity of treatment.  
Based upon review of the evidence of record, to 
opine that his present back complaints are the 
direct and proximate result of any incident or 
occurrence in the service would require resort to 
mere conjecture and speculation.  

After considering all of the evidence of record, the Board 
finds that there is no evidence that the veteran currently 
has a low back disorder which is related to service.  The 
early post service exam reflects that the back problems were 
related to a congenital disorder.  There is no medical 
evidence showing continued treatment of complaints associated 
with the low back.  There is no competent evidence that the 
veteran's current low back disorder is related to service, 
and is entirely negative in this regard.  Accordingly, the 
Board concludes that a low back disorder was not incurred in 
or aggravated by service, and arthritis of the spine may not 
be presumed to have been incurred in service.  

III.  Entitlement To Service Connection For Hepatitis C.

The veteran contends that service connection should be 
granted for hepatitis C because he believes that he 
contracted that disease in service.  He asserts that he may 
have contracted it due to a surgical procedure during 
service.

The veteran's available service medical records do not 
contain any mention of hepatitis or of a surgical procedure.  
On separation medical history in August 1969, he denied 
having jaundice or liver trouble.  The report of a medical 
examination conducted at that time is negative for references 
to hepatitis.  

The report of a VA examination conducted in June 1970 
reflects that examination showed that the veteran's liver was 
not enlarged.  

The earliest evidence of the presence of hepatitis C is from 
many years after separation from service.  A VA treatment 
record dated in May 2001 reflects that the veteran had 
recently been diagnosed as having a hepatitis C infection.  
The Board notes that there is no indication in that record 
that the veteran had a transfusion or surgical procedure 
while in service.  The Board does note, however, that other 
VA treatment records reflect a history of substance abuse.  

The Board has noted that the veteran testified as to his 
belief that the hepatitis C was related to an operation in 
service.  As noted above, there is no record of any such 
operation.  Moreover, lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).    

In summary, the Board concludes that there is no basis for 
linking the hepatitis C, which was not diagnosed until many 
years after separation from service, to his period of 
service.  To link the disorder to service instead of the 
clear risk factor of substance abuse after service would be 
purely speculative.  Therefore, the Board finds that 
hepatitis C was not present during service, and it has not 
been shown that it developed after service as a result of any 
incident in service.  Accordingly, the Board concludes that 
hepatitis C was not incurred in or aggravated by service.


ORDER

1.  Service connection for a cervical spine disorder is 
denied.  

2.  Service connection for a lumbosacral spine disorder is 
denied.

3.  Service connection for hepatitis C is denied.  

REMAND

The veteran has alleged that he developed PTSD as a result of 
a personal assault which occurred in service.  The United 
States Court of Appeals for Veterans Claims (Court) has 
stressed the necessity of complete development of the 
evidence if a PTSD claim is based on an alleged personal 
assault.  See Patton v. West, 12 Vet. App. 272, 276-78 
(1999).  In Patton, 12 Vet. App. at 278, the Court pointed 
out that there are special evidentiary development procedures 
for PTSD claims based on personal assault contained in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 
20, 1996), and former MANUAL M21-1, Part III, 7.46(c)(2) 
(Oct. 11, 1995). 

The general MANUAL M21-1 is being revised into Manual M21-1MR 
(Manual Rewrite) but the new manual provisions continue to 
contain very similar special provisions on PTSD claims in 
Part III, Subpart IV, Chapter 4, Section H, Paragraph 30 
which provides in pertinent part that as to personal-assault 
PTSD claims, more particularized requirements are established 
regarding the development of "alternative sources" of 
information if service records contain no documentation of 
that personal trauma.  Further, a note under subparagraph (c) 
indicates that "secondary evidence may need interpretation 
by a clinician in personal trauma claims, especially if the 
claim involves behavior changes", and that "[e]vidence that 
documents behavior changes may require interpretation in 
relation to the medical diagnosis by a neuropsychiatric 
physician."  These provisions are now incorporated in 
38 C.F.R. § 3.304(f)(3) (2007).  

The Board finds that, in this case, VA's duty to assist in 
the development of the claim has been not satisfied.  The 
veteran's service medical records include several references 
to complaints which were arguably reflective of behavioral 
changes.  For example, in November 1969 the veteran 
complained of nervousness.  Later in November 1969 he 
complained of restlessness.  In addition, his service 
personnel records reflect disciplinary matters resulting in 
an Article 15 proceeding.  The RO should obtain 
interpretation by a clinician in order to determine whether 
any such evidence tends to confirm the occurrence of the 
claimed stressor.

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the evidence 
pertaining to the claim for PTSD, to 
include the veteran's stressor statements 
and his service medical and personnel 
records, for the purpose of obtaining 
interpretation by a clinician to determine 
whether any behavior changes noted in 
service were consistent with the 
occurrence of the claimed stressor.  

2.  If the RO concludes that a stressor 
has been demonstrated, the veteran should 
be afforded a VA PTSD examination for the 
purpose of determining whether the 
criteria for a diagnosis of PTSD are met.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  

3.  Thereafter the RO should again 
consider the claim.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case. An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


